*948In a matrimonial action, defendant appeals from stated portions of a judgment of divorce of the Supreme Court, Dutchess County, dated January 30, 1976. Judgment affirmed insofar as appealed from, with costs. The trial court, in chambers, ascertained what the testimony of the parties’ children would be on the issue of cruel and inhuman treatment. Since the defendant had previously admitted certain acts of cruelty, the court properly excluded the children’s anticipated testimony as immaterial. We have considered appellant’s other points and find them to be without merit. Cohalan, Acting P. J., Hargett, Suozzi and Mollen, JJ., concur.